     Case 3:20-cv-01809-DMS-WVG Document 23 Filed 12/23/20 PageID.128 Page 1 of 4



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    GRADY SHAUGHNESSY, individually                     Case No.: 20-cv-1809-DMS-WVG
      and on behalf of all others similarly
12
      situated,                                           ORDER DENYING PLAINTIFF’S
13                                      Plaintiff,        MOTION TO STRIKE AND
                                                          GRANTING DEFENDANTS LEAVE
14    v.                                                  TO AMEND
15
      LVNV FUNDING, LLC; RESURGENT
16    CAPITAL SERVICES, LP,
17                                   Defendants.
18
19          Pending before the Court is Plaintiff Grady Shaughnessy’s motion to strike portions
20    of Defendants LVNV Funding, LLC, and Resurgent Capital Services, LP’s (“Defendants”)
21    Answers to the Complaint. Defendants filed an opposition, in which they counter-moved
22    for leave to amend, and Plaintiff filed a reply. For the following reasons, the Court grants
23    Defendants leave to amend and denies Plaintiff’s motion to strike as moot.
24                                                   I.
25                                        BACKGROUND
26          On August 11, 2020, Plaintiff filed a putative class action complaint in California
27    Superior Court, alleging violation of the California Consumer Credit Reporting Act, Cal.
28    Civ. Code § 1785.25(a). (Compl., Ex. A to ECF No. 1.) On September 14, 2020,

                                                     1
                                                                                20-cv-1809-DMS-WVG
     Case 3:20-cv-01809-DMS-WVG Document 23 Filed 12/23/20 PageID.129 Page 2 of 4



1     Defendants removed the action to this Court. (ECF No. 1.) On September 21, 2020,
2     Defendants each filed an Answer to the Complaint, (ECF Nos. 5, 7.) Both Answers assert
3     the following affirmative defenses: (1) Cal. Civ. Code § 1785.25(g), (2) failure to exhaust
4     administrative remedies, (3) statute of limitations, (4) contributory negligence, (5) failure
5     to mitigate, (6) estoppel, (7) laches, (8) unclean hands, (9) waiver, (10) good faith, (11)
6     failure to state a claim, (12) conduct of third parties, and (13) reservation of the right to
7     assert additional affirmative defenses. (ECF Nos. 5, 7.) Plaintiff filed the present motion
8     on October 13, 2020. (ECF No. 11.)
9                                                   II.
10                                           DISCUSSION
11          Plaintiff moves to strike portions of Defendants’ Answers, arguing certain defenses
12    are not affirmative defenses, and others fail to give fair notice of the nature of the defense.
13    See Fed. R. Civ. P. 12(f).
14          Generally, motions to strike are disfavored because pleadings are of limited
15    importance in federal practice and such motions are usually used as a delaying tactic. RDF
16    Media Ltd. v. Fox Broadcasting Co., 372 F. Supp. 2d 556, 566 (C.D. Cal. 2005). Motions
17    to strike are also disfavored because of the “strong policy favoring resolution on the
18    merits.” Barnes v. AT & T Pension Benefit Plan–Nonbargained Program, 718 F. Supp. 2d
19    1167, 1170 (N.D. Cal. 2010). Moreover, even when a motion to strike is granted, courts
20    typically grant leave to amend stricken pleadings unless it would prejudice the opposing
21    party. Kohler v. Staples the Office Superstore, LLC, 291 F.R.D. 464, 467 (S.D. Cal. 2013).
22          Defendants contend their defenses raise disputed questions of fact and law and thus
23    should not be stricken.      Defendants further request leave to amend the Answers.
24    Defendants state they intended to file Amended Answers pursuant to Federal Rule of Civil
25    Procedure 15(a)(1), but failed to do so within the 21-day time period. See Fed. R. Civ. P.
26    15(a)(1).   In opposition to Defendants’ request for leave to amend, Plaintiff argues
27    Defendants did not comply with the Civil Local Rules governing motions, including
28    motions to amend. See CivLR 7.1.b (requiring party to obtain hearing date for motion);

                                                     2
                                                                                  20-cv-1809-DMS-WVG
     Case 3:20-cv-01809-DMS-WVG Document 23 Filed 12/23/20 PageID.130 Page 3 of 4



1     CivLR 15.1 (requiring motion to amend to include copy of proposed amended pleading
2     and version that shows how the proposed amended pleading differs from operative
3     pleading).    Defendants filed Amended Answers at the same time as they filed their
4     opposition to Plaintiff’s motion, despite being outside of the 21-day window to amend
5     (ECF Nos. 14, 15), and counter-moved to amend in response to Plaintiff’s motion, rather
6     than filing a separate motion (ECF No. 16). The Court notes Plaintiff’s argument but
7     declines to deny Defendants’ counter-motion on this basis. However, the parties are
8     directed to comply with the Local Rules moving forward in this case.
9           The Court finds the present issues are best resolved by granting Defendants leave to
10    amend. Even if a party does not amend its pleading within the 21-day time period
11    prescribed by Rule 15(a)(1), the court “should freely give leave” to amend “when justice
12    so requires.” Fed. R. Civ. P. 15(a)(2). In accordance with this Rule, the Supreme Court
13    has stated,
14          in the absence of any apparent or declared reason—such as undue delay, bad
15          faith or dilatory motive on the part of the movant, repeated failure to cure
            deficiencies by amendments previously allowed, undue prejudice to the
16          opposing party by virtue of allowance of the amendment, futility of
17          amendment, etc.—the leave sought should, as the rules require, be “freely
            given.”
18
19    Foman v. Davis, 371 U.S. 178, 182 (1962). Of these factors, the Ninth Circuit has stated
20    “it is the consideration of prejudice to the opposing party that carries the greatest weight.”
21    Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Absent
22    prejudice, or a strong showing of any of the remaining Foman factors, there exists a
23    presumption under Rule 15(a) in favor of granting leave to amend. Id.
24          Here, granting Defendants leave to amend will give Defendants the opportunity to
25    cure the purported defects alleged in Plaintiff’s motion to strike. Moreover, Plaintiff does
26    not assert that granting leave to amend would result in prejudice. Although granting leave
27    to amend will render Plaintiff’s pending motion to strike moot, Plaintiff may renew the
28    motion if he chooses to do so. Thus, Plaintiff has not shown he would be prejudiced by

                                                    3
                                                                                 20-cv-1809-DMS-WVG
     Case 3:20-cv-01809-DMS-WVG Document 23 Filed 12/23/20 PageID.131 Page 4 of 4



1     Defendants’ proposed amendments. Indeed, even if the Court were to grant Plaintiff’s
2     motion to strike, leave to amend would likely be given. See Kohler, 291 F.R.D. at 467
3     (stating even when motion to strike is granted, courts typically grant leave to amend unless
4     it would prejudice opposing party). Accordingly, in the interests of justice, the Court grants
5     Defendants’ request for leave to amend their Answers and denies Plaintiff’s motion to
6     strike as moot.
7                                                  III.
8                                  CONCLUSION AND ORDER
9           For the reasons set out above, the Court grants Defendants leave to file Amended
10    Answers within fourteen (14) days of this Order and directs Defendants to withdraw the
11    previously filed “Amended Answers” (ECF Nos. 14, 15). In light of this ruling, Plaintiff’s
12    motion to strike is denied as moot. Plaintiff may renew his motion to strike once
13    Defendants file Amended Answers, or if Defendants do not file Amended Answers within
14    the ordered timeframe.
15          IT IS SO ORDERED.
16
17    Dated: December 23, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                 20-cv-1809-DMS-WVG
